ICJ_045_TemplePreahVihear_KHM_THA_1961-05-26_JUD_01_PO_04_EN.txt. 39

SEPARATE OPINION OF SIR PERCY SPENDER

I agree with the conclusion of the Court.

Since I do not find it necessary, having regard to the approach
I make to the first preliminary objection, to consider a number of
matters to which the Judgment of the Court directs its attention,
I desire to state briefly the reasons why I think this objection is
unfounded.

*
* #

The question raised by the first preliminary cbjection is whether
Thailand’s letter of 20 May 1950, deposited with the Secretary-
General of the United Nations under the provisions of Article 36 (4)
of the Statute of this Court, is in form and substance a declaration
tecognizing the compulsory jurisdiction of this Court within the
meaning of Article 36 (2) of that Statute.

Thailand states that this letter was drawn up by it in the belief
that its declaration of 3 May 1940 made under the provisions of
Article 36 of the Statute of the Permanent Court and which renewed
a previous declaration made by it on 2c September 1929 under the
samme provisions, had, on its becoming a party to the Statute of this
Court, been transformed by virtue of Article 3€ (5) of that Statute
into an acceptance of the compulsory jurisdiction of this Court,
for the period of time for which, in accordance with its terms, that
declaration of 1940 still had to run.

However, the decision of this Court in Israel v. Buigaria (I.C.].
Reports 1959) established, it asserts, that this belief was unfounded ;
that, contrary to its belief, the declarations made by it to the Perma-
nent Court lapsed on the dissolution of that Court and thereafter
could not be renewed. Since, so it contended, its letter purported
to do no more than renew a declaration made by it to the Permanent
Court, that letter was ineffective ab initio and consequently Thailand
never accepted the compulsory jurisdiction of this Court under Art-
icle 36 (2) of its Statute.

+
* *

I do not think there can be any doubt that Thailand’s belief as at
20 May 1950 was as stated by it. Tt accorded with the view commonly
held at that time as to the meaning and effect of Article 36 (5). The

26
40 PREAH VIHEAR (SEP. OPIN. OF SIR PERCY SPENDER)

terms of its letter of that date are not reasonably consistent with
any other conclusion. Had it believed that it had at no time there-
tofore been subject to the compulsory jurisdiction of this Court,
it is wholly unlikely that its letter would have been drafted in the
language in which it was.

*
* *

On 20 May 1950 Thailand knew that the period of time for which
its declaration of 1940 was to run had expired. It knew that the
only way in which it could thereafter become subject to the com-
pulsory jurisdiction of this Court was by a free and unfettered
decision on its part to accept this Court’s jurisdiction under Article
36. This could only be done by virtue of paragraph (2) thereof.
That it fully understood that this was so is abundantly established
by the opening words of the second paragraph of its letter.

The letter was accordingly one which purported to be made
under the provisions of Article 36 (2) of this Court’s Statute. Its
objective Thailand freely concedes was to submit itself to the
compulsory jurisdiction of this Court.

Did the objective fail to be achieved for any reason of form or
substance?

* * *

No requirements of form are called for by paragraph (2) of
Article 36. If consent to recognize this Court’s jurisdiction in terms
of that paragraph is clearly manifested, it matters not in what
form the declaration containing that consent is cast.

Did then Thailand by its letter of 20 May 1950 clearly manifest
its consent to recognize this Court’s jurisdiction?

The answer to the question is to be found in an examination and
interpretation of the language employed by it in its letter.

The task of the Court is to ascertain Thailand’s intention. In
order to do this the language employed should, in the first place,
be read in its natural and ordinary meaning to see if it makes
sense. The terms in which Thailand expressed itself should be read
in the general sense in which they would have been understood at
the time its letter was written. The letter should be interpreted
however so as to harmonize with, not to thwart, the purpose
Thailand had at that time. |

*
* *

By the terms of its letter of 20 May 1950 Thailand purported to
“renew” a certain declaration. That declaration is described as

27
41 PREAH VIHEAR (SEP. OPIN, OF SIR PERCY SPENDER)

“the deciaration above mentioned”. It purports to renew that
declaration with the limits and subject to the same conditions and
reservations ‘‘as set forth in the first declaration” of Sept. 20, 1929.

Used side by side one with the other, the phrases ‘‘the declaration
above mentioned”’ and ‘the first declaration of September 20,
1920” (sic) refer evidently not to the same but to different declara-
tions. The declaration ‘‘above mentioned” which was being renewed.
was apparently that of 1940, not that of 1929.

However, whichever way they are looked at, the words ‘the
declaration above menticoned”’ cefer to a declaration which although
rade to the Permanent Court was, in 1950, commonly believed to
have been transformed, upon Thailand becoming a party to the
Statute of this Court, into an acceptance of the compulsory juris-
diction of this Court by virtue of the operation of Article 36 (5)
of its Statute.

At the time when it was made there could have been no doubt
what Thailand intended to do by its declaration of 1950 and what
its language was meant to convey. The declaration would have
been understood to mean that Thailand, previously subject to the
jurisdiction of this Court by virtue of its declaration of 1940 and
the operation of Article 36 (5) of this Court’s Statute, was recog-
nizing that jurisdiction afresh under the provisions of Article 36 (2)
of that Statute, for another ten-year period, further to that men-
tioned in its 1940 declaration. It would have been apparent to
those who read it in a natural and reasonable way that it was
just a commonplace and straightforward renewal of a previous obli-
gation to the same Court, an obligation which had just expired.

This is precisely how Thailand intended its declaration of 1950
should be understood. So understood the word ‘‘renew’’, of which
so much has during this case been said, is both apt and normal and,
in the context in which it was used, admits of no difficulty.

It is evident, and it is not without its significance, that when the
1950, declaration was drafted, Thailand had before it a letter of
11 November 1g49 directed to it by the Registrar of this Court
which was in the following terms:

“In the interests of the administration of the Court I have the
honour to invite your ... attention to the fact that, on 3 May 1940,
by a Declaration made pursuant to Article 36 of the Statute of
the Permanent Court of International Justice and considered as
being still in force (Article 36, paragraph 5, of the Statute of the
present Court), the Government of Thailand recognized as compul-
sory the jurisdiction of the Court in the circumstances provided for
in Article 36 quoted above.

This acceptance, which was valid for a period of ten years, will
expire on 2 May 1950.”

28
42 PREAH VIHEAR (SEP. OPIN. OF SIR PERCY SPENDER)

*
* *

Adhering as I do to the views expressed in the Joint Dissenting
Opinion of my late colleague Sir Hersch Lauterpacht, Judge Wel-
lington Koo and myself in Isvael v. Bulgaria (I.C.]. Reports 1955),
I do not find it necessary to address myself to the position which
would exist if, contrary to its belief, Thailand’s declaration of 1940
had, in accordance with the reasoning of the Court in that case,
lapsed on the dissolution of the Permanent Court and thereafter
was devoid of object. I am of the opinion, for reasons which appear
in the Joint Dissenting Opinion, that, on becoming a party to the
Statute of the Court as a consequence of its admission to member-
ship of the United Nations in December 1946, Thailand, as it
believed was so, did become subject to the compulsory jurisdiction
of this Court by virtue of Article 36 (5) of this Court’s Statute and
so remained until the expiry of the period of time its 1940 decla-
ration still had to run.

The letter of 20 May 1950 in my judgment gave effect to the
intention of Thailand and was a valid declaration under Article 36
(2) of this Court’s Statute.

(Signed) Percy C. SPENDER.

29
